Citation Nr: 1030598	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  08-34 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss disability.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from June 
1964 to May 1968.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2007 rating decision rendered by the St. 
Louis, Missouri Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  An unappealed August 2005 rating decision denied service 
connection for bilateral hearing loss disability concluding that 
it was not shown that the Veteran had such disability or that 
such disability might be related to his service.  

2.  An unappealed August 2005 rating decision denied service 
connection for tinnitus based essentially on a finding that it 
was not shown that such disability might be related to the 
Veteran's service.

3.  Evidence received since the August 2005 rating decision shows 
that the Veteran has bilateral hearing loss disability and 
tinnitus, but does not tend to relate such disabilities to the 
Veteran's service, and thus does not relate to an unestablished 
fact necessary to substantiate claims of service connection for 
bilateral hearing loss disability and tinnitus, and does not 
raise a reasonable possibility of substantiating such claims.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the 
claim of service connection for bilateral hearing loss.  38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.156 (2009).  

2.  New and material evidence has not been received to reopen the 
claim of service connection for tinnitus.  38 U.S.C.A. §§ 5108, 
7105 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
claims to reopen decided herein.  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the claimant and her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 

Additionally, in claims to reopen, VA must both notify a claimant 
of the evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to look at 
the bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence would 
be necessary to substantiate those elements required to establish 
service connection that were found insufficient in the previous 
denial.  

In this case, August 2007 and September 2008 letters provided the 
Veteran notice of the evidence needed to support his claims, and 
advised him of his and VA's responsibilities in the development 
of the claims.  He was also provided notice of the specific 
evidence needed to reopen the claims of service connection for 
bilateral hearing loss disability and tinnitus.  The claim was 
readjudicated following the issuance of notice.  Overall, then, 
the Veteran had ample opportunity to respond to his notice 
letters and participate in the adjudicatory/appeal process.  He 
is not prejudiced by any technical notice deficiency that may 
have occurred along the way.

Regarding VA's duty to assist, the Veteran's available service 
treatment records (STRs) have been obtained.  All evidence 
constructively of record (VA records) has been secured.  The 
Veteran has not identified any pertinent evidence that is 
outstanding.  (Notably, in a claim to reopen the duty to assist 
by arranging for an examination or securing a medical opinion 
does not attach until the claim has been reopened.  38 C.F.R. 
§ 3.159(c)(4)(C)(iii).)  

For the foregoing reasons, the Board finds that VA's duty to 
assist has been met here.  Accordingly, the Board will address 
the merits of these claims to reopen.

Law and Regulations

Generally, a claim which has been denied by an unappealed RO 
decision may not thereafter be reopened and allowed based on the 
same record.  38 U.S.C.A. § 7105(c).  However, under 38 U.S.C.A. 
§ 5108, if new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary shall 
reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a), 3.304.  Service 
incurrence or aggravation of organic disease of the nervous 
system (to include sensorineural hearing loss) may be presumed if 
such is manifested to a compensable degree within a year of the 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection also may be 
granted for any disease initially diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Hearing loss disability is defined by regulation:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.

See 38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence 
is assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The Board has reviewed all of the evidence in the Veteran's 
claims files, with an emphasis on the evidence relevant to this 
appeal.  Although there is an obligation to provide reasons and 
bases supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review 
the entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant evidence 
where appropriate and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the claims.

Factual Background and Analysis

In an unappealed rating decision in August 2005, the RO denied 
service connection for bilateral hearing loss disability on the 
basis that it was not shown that the Veteran had such disability 
or (essentially) that such disability might be related to his 
service.  The RO denied service connection for tinnitus on the 
basis that it was not shown that such disability might be related 
to the Veteran's service.  Evidence considered at that time 
included: STRs, showing audiometric findings within normal limits 
and no complaints or findings of tinnitus; service personnel 
records, reflecting the Veteran's administrative military 
occupational specialty (clerk) and indicating no combat awards or 
citations; and post-service VA treatment records dated in 2004 
noting that the Veteran was a retired steel worker with current 
complaints of tinnitus, but containing no medical evidence of 
current hearing loss disability or a nexus between either hearing 
loss or tinnitus and service.

The evidence received since the August 2005 rating decision 
includes VA treatment records from 2007 to 2008 which note 
hearing loss and tinnitus.  Also added to the record since the 
last final decision was a February 2009 VA examination report 
noting findings of tinnitus and bilateral mixed hearing loss 
disability.  Such report included the examiner's opinion that 
these disabilities are not related to the Veteran's military 
service as the STRs contain no findings of disability and his 
current hearing loss was mixed, rather than sensorineural.  
Therefore, the examiner concluded that the hearing loss was not 
likely to have been caused by noise exposure.  Finally, 
statements from the Veteran that in-service noise exposure caused 
his current hearing loss and tinnitus have been added to the 
record.

Again, the claims were previously denied because the evidence did 
not show that the Veteran had a hearing loss disability or that 
any current tinnitus disability might be related to his service.  
Thus, for evidence received since the August 2005 denial to be 
new and material, it must (as the Veteran has been advised) 
relate to these unestablished facts, i.e., it must tend to show 
that he has a hearing loss disability, and that such disability 
and his tinnitus might be related to his service.

The additional evidence received since August 2005 is new in that 
it shows that the Veteran now has a hearing loss disability.  
However, such evidence does not show or tend to show that the 
current hearing loss and tinnitus might be related to his 
service.  Indeed, none of the evidence received since August 2005 
is competent evidence to that effect.  The Veteran has not 
submitted any medical opinion indicating that the claimed 
disabilities might be related to his service, and the VA 
treatment records and examination report associated with the 
claims file since August 2005 do not suggest it might be so, and 
in fact conclude the opposite.  To the extent that they address 
the etiology of his hearing loss and tinnitus at all, they are 
against his claims (see February 2009 VA examination report).

With respect to the Veteran's statements relating his bilateral 
hearing loss disability and tinnitus to noise trauma in service, 
such evidence cannot serve to provide a competent link between 
the post-service medical disability and service.  Moray v. Brown, 
5 Vet. App. 211 (1993) (lay assertions regarding medical 
causation do not constitute material evidence to reopen a 
previously denied claim).

In summary, while the additional evidence received does address 
one of the unestablished facts needed to substantiate his claims 
of service connection of bilateral hearing loss disability and 
tinnitus, namely that he has a hearing loss disability, it does 
not raise a reasonable possibility of substantiating the claims 
and is not material.  Accordingly, the claims may not be 
reopened.





ORDER

New and material evidence having not been received, the 
application to reopen the claim of service connection for 
bilateral hearing loss disability is denied.  

New and material evidence having not been received, the 
application to reopen the claim of service connection for 
tinnitus is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


